DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
Regarding claim 1, the subject matter not found was a system for controlling delivery of neurostimulation by a user in which a GUI is configured to organize a hierarchical structure of individually definable waveforms into multiple levels and allow a user to graphically create a new waveform for each level of the structure to be added to the stored waveforms, in combination with the other remaining limitations in the claim.
Regarding claim 11, the subject matter not found was a method for delivering neurostimulation in which a GUI organizes a hierarchical structure of individually definable waveforms into multiple levels and allow a user to graphically create a new waveform for each level of the structure to be added to the stored waveforms, in combination with the other remaining steps in the claim.
Regarding claim 19, the subject matter not found was a non-transitory computer-readable storage medium including instructions executable to cause a system to perform the method for delivering neurostimulation as outlined above.
As per the prosecution history in parent cases 14/853,589 and 15/670,328, the above limitation given a broadest reasonable interpretation as can be understood upon careful reading of the Specification requires that a user “graphically creating a new waveform using a GUI” is utilizing the interface to draw or trace a waveform shape “from scratch” in order to generate an entirely new waveform. The closest prior art (US 7,333,856 B1 to Er et al. and US 2013/0041283 A1 to Wichner) discloses click-and-drag manipulation of an already existing waveform being displayed graphically to update or modify parameters of the waveform, but does not fairly teach or suggest using a GUI to draw an entirely new waveform as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 September 2021